                                        Exhibit 10.9.2

 

AMENDMENT TWO TO UNDERGROUND COAL SALES AGREEMENT

THIS AMENDMENT TWO TO UNDERGROUND COAL SALES AGREEMENT ("Amendment Two"), by and
between SAN JUAN COAL COMPANY, a Delaware corporation (referred to herein as
"SJCC") and PUBLIC SERVICE COMPANY OF NEW MEXICO, a New Mexico corporation, and
TUCSON ELECTRIC POWER COMPANY, an Arizona corporation (collectively referred to
herein as the "Utilities") (with SJCC and Utilities herein sometimes
collectively referred to as "Parties"), amends that certain Underground Coal
Sales Agreement dated August 31, 2001 as amended (the "UG-CSA") between SJCC and
the Utilities.

RECITALS

WHEREAS, the parties wish to correct inadvertent errors and omissions that have
been identified by the Parties in Exhibit "A" of the UG-CSA; and

WHEREAS, SJCC and the Utilities wish to add the State of New Mexico Coal Lease
HC-0004 defined herein to the Coal Leases;

NOW THEREFORE, in consideration of the terms, covenants and agreements contained
in this Amendment Two and for other good and valuable consideration, the
Utilities jointly and severally agree with SJCC as follows:

AGREEMENT

1.                  The UG-CSA is corrected by adding the following coal lease
descriptions to Exhibit "A" Coal Leases:

MC 0087 - State of New Mexico Coal Lease

Township 30 North, Range 14 West, NMPM, approx. 650.80 acres

Section 32:   Lots 1 (43.27), 2 (42.89)
                    3(42.51), 4 (42.13), N½,
                    N½S½

MC 0088 - State of New Mexico Coal Lease

Township 30 North, Range 15 West, NMPM, approx. 649.20 acres
Section 36:   Lots 1 (40.57), 2 (41.73)
                    3(42.87), 4 (44.03), N½,
                    N½S½

2.                  New Mexico State Coal Lease HC-0004 ("NM HC-0004") is hereby
added to the Coal Leases.      Specifically, the UG-CSA is amended by adding the
following coal lease descriptions to Exhibit "A" "Coal Leases":

--------------------------------------------------------------------------------


HC 0004 - State of New Mexico Coal Lease

Township 29 North, Range 15 West, NMPM, approx. 278.28 acres
Section 2:     Lots 1, 2, 3, 4, S1/2NE1/4, SE1/4NW1/4
The attached map will replace the current map in Exhibit A.

3.         The UG-CSA is amended by inserting the following language at the end
of the paragraph in Section A of Exhibit "F" Operating Costs.

and the lease acquisition costs for NM HC-0004.  Recovery of the NM HC-0004
lease acquisition costs and other costs incurred in acquiring, developing
assessing, or otherwise preparing for delivery of coal from NM HC-0004 shall be
pursuant to the UG-CSA and contingent on delivery of coal to Utilities from NM
HC-0004. 

4.         All other provisions of the UG-CSA not specifically amended by this
Amendment Two remain in full force and effect.  Except as otherwise stated, the
terms of this Agreement shall be effective upon execution by all Parties. 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
on their behalf by their respective officers, thereunto duly authorized. 

Public Service Company of New Mexico

By:                   /s/ Hugh W. Smith                   

Name:              Hugh W. Smith            

Title:     Senior VP, Energy Resources                                      
Date:    09/13/04         

Tucson Electric Power Company

By:                   /s/ Michael J. DeConcini          

Name:              Michael J. DeConcini               

Title:     Senior Vice President, Energy Resources                      Date:   
09/15/04         

San Juan Coal Company

By:                   /s/ Evan Y. Jones                     

Name:              Evan Y. Jones                         

Title:                 VP SJCC                                
                        Date:    08/25/04         